DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites "the raked scoop includes a single aperture on the elongated curved surface of the raked scoop." However, claim 1 (from which claim 4 depends) has been amended to recite "the at least one aperture on the elongated curved surface of the raked scoop comprises a plurality of apertures..." It is unclear how the raked scoop has only a single aperture while also comprising a plurality of apertures. Therefore, claim 4 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 5 depends from claim 4 and also sets forth a limitation of "the single aperture." Therefore, claim 5 is also indefinite and rejected under 35 U.S.C. 112(b).
Claim 18 recites "the first set of rake teeth that extend laterally from the first side of the elongated curved surface are symmetrical to the second set of rake teeth that extend laterally from the second side of the elongated curved surface." However, claim 16 (from which claim 18 depends) has been amended to recite "the first set of rake teeth that extend laterally from the first side of the elongated curved surface are asymmetrical to the second set of rake teeth..." It is unclear how the first set of rake teeth are both symmetrical and asymmetrical to the second set of rake teeth. Therefore, claim 18 is indefinite and rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Giangiulio (US 3,505,731) in view of White et al. (US D498,990) in view of Bartz (US 4,002,207) and further in view of Grant (US 1,713,529).

With respect to claim 1, Giangiulio discloses a tool capable of removing weeds, consisting of:
a handle (22) having a longitudinal axis; and
a raked scoop (24) extending from a terminal end of the handle and situated along the longitudinal axis of the handle, the raked scoop consisting of:
an elongated curved surface (including 28) that dips below the longitudinal axis of the handle; and
a first set of rake teeth (first set of laterally extending 30; upwardly extending 30 as seen in Fig. 1) that extend laterally from a first side of the elongated curved surface and a second set of rake teeth (second set of laterally extending 30; downwardly extending 30 as seen in Fig. 1) that extend laterally from a second side of the elongated curved surface, the first set of rake teeth that extend laterally from the first side of the elongated curved surface symmetrical to the second set of rake teeth that extend laterally from the second side of the elongated curved surface (see Fig. 1), the first and second set of rake teeth substantially perpendicular to the longitudinal axis and extending upward but not beyond a height along the longitudinal axis (see Fig. 2),
wherein the elongated curved surface terminates in a pointed tip (center, longitudinally extending 30) capable of digging and picking at soil, the pointed tip defined by two sharp edges that form a triangular region at a front end of the tool including a triangular surface extending upward but not beyond the height along the longitudinal axis (see Fig. 2).

Giangiulio discloses the pointed tip extending to the height of the rake teeth. However, Giangiulio does not explicitly disclose the rake teeth extending to a height along the longitudinal axis and the raked scoop including at least one aperture.
White teaches a tool capable of removing weeds, comprising:
a handle having a longitudinal axis (see Figs. 1-4; rightmost portion); and
a raked scoop extending from a terminal end of the handle and situated along the longitudinal axis of the handle (see Figs. 1-6), the raked scoop comprising:
an elongated curved surface that dips below the longitudinal axis of the handle (see Figs. 1-4), and at least one aperture on the elongated curved surface (see Figs. 1-3); and
a first set of rake teeth that extend laterally from a first side of the elongated curved surface and a second set of rake teeth that extend laterally from a second side of the elongated curved surface (see Figs. 2, 3), the first set of rake teeth that extend laterally from the first side of the elongated curved surface symmetrical to the second set of rake teeth that extend laterally from the second side of the elongated curved surface (see Figs. 2, 3), the first and second set of rake teeth extending to but not beyond a height along the longitudinal axis (see Figs. 4-6).
Giangiulio and White are analogous because they both disclose hand tools having handles, scoops, and sets of teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Giangiulio with the toothed scoop means as taught by White as a simple substitution of one known element for another to obtain predictable results, and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces wherein the variations are predictable to one of ordinary skill in the art.

Neither Giangiulio nor White explicitly discloses the two sharp edges of the pointed tip each being straight and planar with the longitudinal. Bartz teaches a weed removal tool comprising a handle (31) and a raked scoop (32), the raked scoop having an elongated curved surface which terminates in a pointed tip (at 48) adapted for digging and picking at soil, the pointed tip defined by two sharp edges (of 49, 51) that form a triangular region at a front end of the tool, and each of said two sharp edges being straight and parallel to the longitudinal axis of the tool (see Figs. 2, 4). Additionally, it is noted that Bartz teaches kitchen utensils being used as earthworking tools (see col. 1, lines 11-13).
Giangiulio, White, and Bartz are analogous because they all disclose hand tools having handles, scoops, and teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tip means as taught by Bartz in order to effectively and efficiently facilitate removal of vegetation from all types of soil. (See Bartz, col. 1, lines 53-60.)

Neither Giangiulio, White, nor Bartz explicitly discloses the at least one aperture comprising a plurality of apertures. Grant discloses a weed removal tool wherein an elongated curved surface of a raked scoop (a) comprises a plurality of apertures (g) in a center region of the elongated curved surface of the raked scoop.
Giangiulio, White, Bartz, and Grant are analogous because they all disclose hand tools having handles, scoops, and teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the aperture means as taught by Grant for a convenient form of sieve. (See Grant, lines 100-106.)

With respect to claim 4, White shows the raked scoop including a single aperture on the elongated curved surface of the raked scoop (see Figs. 1-3).

With respect to claim 5, White shows the single aperture on the elongated curved surface of the raked scoop being an oblong oval aperture (see Figs. 1-3).

With respect to claim 10, White teaches the handle comprising a ringed terminal end configured for hanging the device from a hanger (see Figs. 1-3).

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giangiulio in view of White in view of Bartz and further in view of Means (US 3,110,349).

With respect to claim 16, Giangiulio discloses a tool capable of removing weeds, consisting of:
a handle (22) having a longitudinal axis; and
a raked scoop (24) extending from a terminal end of the handle and situated along the longitudinal axis of the handle, the raked scoop consisting of:
an elongated curved surface (including 28) that dips below the longitudinal axis of the handle; and
a first set of rake teeth (first set of laterally extending 30; upwardly extending 30 as seen in Fig. 1) that extend laterally from a first side of the elongated curved surface and a second set of rake teeth (second set of laterally extending 30; downwardly extending 30 as seen in Fig. 1) that extend laterally from a second side of the elongated curved surface, the first and second set of rake teeth substantially perpendicular to the longitudinal axis and extending upward but not beyond a height along the longitudinal axis (see Fig. 2),
wherein the elongated curved surface terminates in a pointed tip (center, longitudinally extending 30) capable of digging and picking at soil, the pointed tip defined by two sharp edges that form a triangular region at a front end of the weed removal tool including a triangular surface extending upward but not beyond the height along the longitudinal axis (see Fig. 2).

Giangiulio discloses the pointed tip extending to the height of the rake teeth. However, Giangiulio does not explicitly disclose the rake teeth extending to a height along the longitudinal axis.
White discloses a tool capable of removing weeds, comprising:
a handle having a longitudinal axis (see Figs. 1-4; rightmost portion); and
a raked scoop extending from a terminal end of the handle and situated along the longitudinal axis of the handle (see Figs. 1-6), the raked scoop comprising:
an elongated curved surface that dips below the longitudinal axis of the handle (see Figs. 1-4); and
a first set of rake teeth that extend laterally from a first side of the elongated curved surface and a second set of rake teeth that extend laterally from a second side of the elongated curved surface (see Figs. 1-3), the first and second set of rake teeth substantially perpendicular to the longitudinal axis and extending to but not beyond a height along the longitudinal axis (see Figs. 1-6).
Giangiulio and White are analogous because they both disclose hand tools having handles, scoops, and sets of teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Giangiulio with the toothed means as taught by White as a simple substitution of one known element for another to obtain predictable results, and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces wherein the variations are predictable to one of ordinary skill in the art.

Neither Giangiulio nor White explicitly discloses the two sharp edges of the pointed tip each being straight and planar with the longitudinal axis. Bartz teaches a weed removal tool comprising a handle (31) and a raked scoop (32), the raked scoop having an elongated curved surface which terminates in a pointed tip (at 48) adapted for digging and picking at soil, the pointed tip defined by two sharp edges (of 49, 51) that form a triangular region at a front end of the tool, and each of said two sharp edges being straight and parallel to the longitudinal axis of the tool (see Figs. 2, 4).
Giangiulio, White, and Bartz are analogous because they all disclose hand tools having handles, scoops, and teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tip means as taught by Bartz in order to effectively and efficiently facilitate removal of vegetation from all types of soil. (See Bartz, col. 1, lines 53-60.)

Neither Giangiulio, White, nor Bartz explicitly discloses the first set of rake teeth that extend laterally from the first side of the elongated curved surface being asymmetrical to the second set of rake teeth that extend laterally from the second side of the elongated curved surface. Means discloses a weed removal tool (embodiment of Figs. 4, 5) comprising a raked scoop (including 11) having an elongated curved surface, wherein a first set of rake teeth (of 20) that extend laterally from a first side of the elongated curved surface are asymmetrical to a second set of rake teeth (of 20) that extend laterally from a second side of the elongated curved surface (see Figs. 4, 5).
Giangiulio, White, Bartz, and Means are analogous because they all disclose hand tools having handles, scoops, and teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the asymmetrical toothed means as taught by Means in order to attain sufficient soil penetration. (See Means, col. 3, lines 34-46.)

With respect to claim 17, White teaches the handle comprising a ringed terminal end configured for hanging the device from a hanger (see Figs. 1-3).

With respect to claim 18, Giangiulio discloses the first set of rake teeth that extend laterally from the first side of the elongated curved surface being symmetrical to the second set of rake teeth that extend laterally from the second side of the elongated curved surface (see Fig. 1).

With respect to claim 20, White teaches the handle comprising a cylindrical handle (see Figs. 1-4).

Claims 1, 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of White in view of Bartz.

With respect to claim 1, Grant discloses a weed removal tool, consisting of:
a handle (including c, b) having a longitudinal axis; and
a raked scoop (a) extending from a terminal end of the handle and situated along the longitudinal axis of the handle, the raked scoop consisting of:
an elongated curved surface that dips below the longitudinal axis of the handle, wherein the raked scoop includes at least one aperture (g) on the elongated curved surface of the raked scoop, and wherein the at least one aperture (g) on the elongated curved surface of the raked scoop comprises a plurality of apertures in a center region of the elongated curved surface of the raked scoop (see Figs. 1-3); and
a first set of rake teeth (f) that extend laterally from a first side of the elongated curved surface and a second set of rake teeth that extend laterally from a second side of the elongated curved surface (p. 1, lines 65-68), the rake teeth substantially perpendicular to the longitudinal axis,
wherein the elongated curved surface terminates in a pointed tip (at the bottom of a, as seen in Figs. 2, 3) adapted for digging and picking at soil, the pointed tip defined by two sharp edges that form a triangular region at a front end of the weed removal tool including a triangular surface (see Figs. 1-3).

Grant does not explicitly disclose the first set of rake teeth that extend laterally from the first side of the elongated curved surface being symmetrical to the second set of rake teeth that extend laterally from the second side of the elongated curved surface, and the first and second set of rake teeth extending to but not beyond a height along the longitudinal axis.
White teaches a tool capable of removing weeds, comprising:
a handle having a longitudinal axis (see Figs. 1-4; rightmost portion); and
a raked scoop extending from a terminal end of the handle and situated along the longitudinal axis of the handle (see Figs. 1-6), the raked scoop comprising:
an elongated curved surface that dips below the longitudinal axis of the handle (see Fig. 4); and
a first set of rake teeth that extend laterally from a first side of the elongated curved surface and a second set of rake teeth that extend laterally from a second side of the elongated curved surface (see Figs. 2, 3), the first set of rake teeth that extend laterally from the first side of the elongated curved surface symmetrical to the second set of rake teeth that extend laterally from the second side of the elongated curved surface (see Figs. 2, 3), the first and second set of rake teeth extending to but not beyond a height along the longitudinal axis (see Figs. 4-6).
Grant and White are analogous because they both disclose hand tools having handles, scoops, and sets of teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Grant with the toothed means as taught by White as a simple substitution of one known element for another to obtain predictable results, and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces wherein the variations are predictable to one of ordinary skill in the art.

Neither Grant nor White explicitly discloses the elongated curved surface terminating in a pointed tip extending to but not beyond the height along the longitudinal axis, and they do not explicitly disclose the two sharp edges of the pointed tip each being straight and planar with the longitudinal axis. Bartz teaches a weed removal tool comprising a handle (31) and a raked scoop (32), the raked scoop having an elongated curved surface and a set of rake teeth (52) that extend laterally from a side of the elongated curved surface, the elongated curved surface terminating in a pointed tip (at 48) adapted for digging and picking at soil, the pointed tip defined by two sharp edges (of 49, 51) that form a triangular region at a front end of the tool, the triangular region extending to but not beyond the height of the rake teeth (see Figs. 4-6), and each of said two sharp edges being straight and parallel to the longitudinal axis of the tool (see Figs. 2, 4).
Grant, White, and Bartz are analogous because they all disclose hand tools having handles, scoops, and teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tip means as taught by Bartz in order to effectively and efficiently facilitate removal of vegetation from all types of soil. (See Bartz, col. 1, lines 53-60.)

With respect to claim 4, Grant discloses the raked scoop including a single aperture (g) on the elongated curved surface of the raked scoop (as the claim language introducing the at least one aperture is open-ended and does not preclude additional apertures).

With respect to claim 5, White teaches the raked scoop including a single aperture on the elongated curved surface of the raked scoop and the single aperture on the elongated curved surface of the raked scoop being an oblong oval aperture (see Figs. 1-3).

With respect to claim 10, White teaches the handle comprising a ringed terminal end configured for hanging the device from a hanger (see Figs. 1-3).

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of White in view of Bartz and further in view of Means.

With respect to claim 16, Grant discloses a weed removal tool, consisting of:
a handle (including c) having a longitudinal axis; and
a raked scoop (a) extending from a terminal end of the handle and situated along the longitudinal axis of the handle, the raked scoop consisting of:
an elongated curved surface that dips below the longitudinal axis of the handle; and
a first set of rake teeth (f) that extend laterally from a first side of the elongated curved surface and a second set of rake teeth that extend laterally from a second side of the elongated curved surface (p. 1, lines 65-68), the rake teeth substantially perpendicular to the longitudinal axis,
wherein the elongated curved surface terminates in a pointed tip (at the bottom of a, as seen in Figs. 2, 3) adapted for digging and picking at soil, the pointed tip defined by two sharp edges that form a triangular region at a front end of the weed removal tool including a triangular surface (see Figs. 1-3).

Grant does not explicitly disclose the first and second set of rake teeth extending to but not beyond a height along the longitudinal axis.
White teaches a tool capable of removing weeds, comprising:
a handle having a longitudinal axis (see Figs. 1-4; rightmost portion); and
a raked scoop extending from a terminal end of the handle and situated along the longitudinal axis of the handle (see Figs. 1-6), the raked scoop comprising:
an elongated curved surface including an aperture on the elongated curved surface of the raked scoop (see Figs. 1-3);
a first set of rake teeth that extend laterally from a first side of the elongated curved surface and a second set of rake teeth that extend laterally from a second side of the elongated curved surface (see Figs. 1-6), the first and second set of rake teeth extending to but not beyond a height along the longitudinal axis (see Figs. 4-6).
Grant and White are analogous because they both disclose hand tools having handles, scoops, and sets of teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Grant with the toothed means as taught by White as a simple substitution of one known element for another to obtain predictable results, and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces wherein the variations are predictable to one of ordinary skill in the art.

Neither Grant nor White explicitly discloses the elongated curved surface terminating in a pointed tip extending to but not beyond the height along the longitudinal axis, and they do not explicitly disclose the two sharp edges of the pointed tip each being straight and planar with the longitudinal axis. Bartz teaches a weed removal tool comprising a handle (31) and a raked scoop (32), the raked scoop having an elongated curved surface and a set of rake teeth (52) that extend laterally from a side of the elongated curved surface, the elongated curved surface terminating in a pointed tip (at 48) adapted for digging and picking at soil, the pointed tip defined by two sharp edges (of 49, 51) that form a triangular region at a front end of the tool, the triangular region extending to but not beyond the height of the rake teeth (see Figs. 4-6), and each of said two sharp edges being straight and parallel to the longitudinal axis of the tool (see Figs. 2, 4).
Grant, White, and Bartz are analogous because they all disclose hand tools having handles, scoops, and teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tip means as taught by Bartz in order to effectively and efficiently facilitate removal of vegetation from all types of soil. (See Bartz, col. 1, lines 53-60.)

Neither Grant, White, nor Bartz explicitly discloses the first set of rake teeth that extend laterally from the first side of the elongated curved surface being asymmetrical to the second set of rake teeth that extend laterally from the second side of the elongated curved surface. Means discloses a weed removal tool (embodiment of Figs. 4, 5) comprising a raked scoop (including 11) having an elongated curved surface, wherein a first set of rake teeth (of 20) that extend laterally from a first side of the elongated curved surface are asymmetrical to a second set of rake teeth (of 20) that extend laterally from a second side of the elongated curved surface (see Figs. 4, 5).
Grant, White, Bartz, and Means are analogous because they all disclose hand tools having handles, scoops, and teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the asymmetrical toothed means as taught by Means in order to attain sufficient soil penetration. (See Means, col. 3, lines 34-46.)

With respect to claim 17, White teaches the handle comprising a ringed terminal end configured for hanging the device from a hanger (see Figs. 1-3).

With respect to claim 18, White teaches the first set of rake teeth that extend laterally from the first side of the elongated curved surface being symmetrical to the second set of rake teeth that extend laterally from the second side of the elongated curved surface (see Figs. 1-6).

With respect to claim 20, Grant discloses the handle (including c) comprising a cylindrical handle.


Response to Arguments
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claims 1 and 16, Applicant states: "The cited combinations are: Giangiulio-White, and Grant-White-Means." (See Remarks of 4/5/2022, labeled p. 9.) Applicant's statement is incorrect as the combinations set forth in the Non-Final Rejection of 10/5/2021 include Bartz (US 4,002,207).
Further, the Remarks of 4/5/2022 do not address (or mention) Bartz. Pertinent to the argued claimed limitations of the pointed tip, Bartz teaches (as set forth in the Non-Final Rejection of 10/5/2021 and above) a weed removal tool comprising a handle (31) and a raked scoop (32), the raked scoop having an elongated curved surface which terminates in a pointed tip (at 48) adapted for digging and picking at soil, the pointed tip defined by two sharp edges (of 49, 51) that form a triangular region at a front end of the tool, and each of said two sharp edges being straight and parallel to the longitudinal axis of the tool (see Figs. 2, 4). Additionally, it is again noted that Bartz teaches kitchen utensils being used as earthworking tools (see col. 1, lines 11-13).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/6/14/22